In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 16‐3289 
THE CONWAY FAMILY TRUST, by its trustees Michael H.  
Conway III and Phyllis W. Conway, 
                                                 Petitioner, 

                                  v. 

COMMODITY FUTURES TRADING COMMISSION, 
                                                           Respondent. 
                      ____________________ 

                 Petition for Review of an Order of the 
               Commodity Futures Trading Commission. 
                               No. 12‐R002 
                      ____________________ 

       ARGUED MAY 18, 2017 — DECIDED MAY 25, 2017 
                ____________________ 

   Before BAUER, EASTERBROOK, and SYKES, Circuit Judges. 
    EASTERBROOK,  Circuit  Judge.  During  October  2008  the 
Conway Family Trust lost some $3.6 million trading futures 
contracts.  Contending that errors by Dorman Trading,  LLC, 
a futures commission merchant, caused some of these losses, 
the  Trust  asked  the  Commodity  Futures  Trading  Commis‐
sion to order Dorman Trading to make reparation. A statute 
2                                                         No. 16‐3289 

authorizes  the  CFTC  to  provide  relief  for  losses  caused  by 
regulated  persons’  violations  of  the  Commodity  Exchange 
Act, but only if a claim is filed within two years of its accru‐
al. 7 U.S.C. §18(a)(1). The Trust did not present a claim until 
October  2011,  almost  three  years  after  it  had  closed  its  ac‐
count with Dorman Trading. The Commission dismissed the 
claim as untimely. 
    Within two years of its losses the Trust did make a claim 
for  compensation—not  with  the  Commission  but  with  the 
National  Futures  Association,  which  referred  it  to  arbitra‐
tion.  The  panel  of  arbitrators  awarded  the  Trust  some 
$500,000  against  several  respondents  but  ruled  in  favor  of 
Dorman Trading because the Trust’s contract with that entity 
set  a  one‐year  time  limit  for  financial  claims.  Having  lost 
against  Dorman  Trading  in  one  forum,  the  Trust  sought  a 
better  result  from  the  Commission  and  contended  that  the 
time  devoted  to  pursuing  relief  through  the  Association 
should be subtracted from the two years allowed to seek re‐
lief from the Commission. The Trust labeled this request one 
for equitable tolling, and the Commission rejected it, observ‐
ing  that  nothing  had  prevented  the  Trust  from  starting  a 
reparations proceeding earlier. 
    A  litigant  who  proposes  that  a  statute  of  limitations  be 
equitably tolled must establish two elements: “(1) that he has 
been  pursuing  his  rights  diligently,  and  (2)  that  some  ex‐
traordinary  circumstance  stood  in  his  way  and  prevented 
timely  filing.”  Menominee  Indian  Tribe  of  Wisconsin  v.  United 
States, 136 S. Ct. 750, 755 (2016), quoting from Holland v. Flor‐
ida,  560  U.S.  631,  649  (2010).  The  Trust  did  not  establish  ei‐
ther element—indeed, the Trust does not contend that it has 
done so. The Trust knew about the trading losses as soon as 
No. 16‐3289                                                          3 

they occurred but did nothing for almost two years, when it 
asked the Association rather than the Commission for relief. 
That’s  not  diligent  pursuit  of  the  Commission’s  processes. 
And  the  Trust  does  not  say  that  any  circumstance,  let  alone 
an extraordinary one, prevented timely filing. 
    Instead  of  trying  to  show  how  the  Supreme  Court’s  re‐
quirements  for  equitable  tolling  have  been  satisfied,  the 
Trust contends that the arbitrator erred in applying the time 
limit in its contract with Dorman Trading. The Trust believes 
that  this  supposed  error  entitles  it  to  a  shot  with  the  Com‐
mission. This is doubly wrong. First, arbitral awards are not 
subject to collateral attack; we must assume that the panel’s 
decision is sound. (Awards may be contested on the grounds 
set out in the Federal Arbitration Act, 9 U.S.C. §10(a), but at 
oral  argument  the  Trust  conceded  that  none  of  those  ap‐
plies.) Second, the arbitral award, right or wrong, has noth‐
ing to do with equitable tolling. The criteria stated in Menom‐
inee Tribe concern reasons for delay, not reasons for desiring 
another round of litigation. 
    Almost  any  losing  litigant  would  prefer  another  shot  at 
victory.  We  need  not  consider  whether  sequential  arbitral 
and  reparations  proceedings  ever  are  permissible.  (Parallel 
proceedings are not allowed, 17 C.F.R. §12.24(c), but the reg‐
ulation  does  not  address  sequential  proceedings.) A  litigant 
who wants to preserve the option of requesting awards from 
multiple  bodies  must  at  a  minimum  satisfy  the  time  limits 
that apply to each. The Trust did not do so and must bear the 
consequences of its choice. 
     The petition for review is denied.